EXHIBIT 10.1

SECOND AMENDMENT TO EMPLOYMENT CONTRACT

This AMENDMENT (“Amendment”) is made as of the 30th day of June, 2006 (the
“Amendment Date”), between NORWOOD H. DAVIS, III (hereinafter referred to as
“Employee”) and TRX, INC., a Georgia corporation (hereinafter referred to as the
“Company”).

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated December 31, 2004, as amended in August 2005 (the
“Employment Contract”); and

WHEREAS, Employee and the Company desire to extend the term of the Employment
Contract pursuant to section 6(e) of the Employment Contract, and further amend
certain other terms and provisions thereof;

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

1. Section 1 is amended by deleting the first sentence of Section 1 and
replacing it in its entirety with the following:

“The Company hereby employs Employee for a period commencing on the Effective
Date of this Employment Contract and ending on January 3, 2007 (the “Initial
Term”) and for an extension period commencing on January 3, 2007 and ending on
January 3, 2008 (such extension and any successive term agreed upon pursuant to
Section 6(e), shall together with the Initial Term constitute the “Term” of the
Employment Contract).”

2. Section 3(j) is added to the Employment Contract as follows:

“(j) Extension Incentive Compensation.

(i) The Company and Employee have agreed that the Employee shall receive a stock
option to purchase 150,000 shares of the Company’s common stock (or such higher
number of shares as the committee administering the TRX, Inc. Omnibus Incentive
Plan, in its sole discretion, may determine) on November 1, 2006 with such
option granted at an exercise price per share equal to the Fair Market Value (as
defined in the TRX, Inc. Omnibus Incentive Plan) on the date of grant. One
hundred percent (100%) of this option shall be exercisable on December 1, 2007;
provided, however, that to receive the stock option, Employee must be an “active
employee in good standing” (as defined in section 3(c) of this Employment
Contract) on the date that the stock option is granted. Such option shall be
issued under and subject to the TRX, Inc. Omnibus Incentive Plan as the same may
be amended or replaced. In addition, the Company shall instruct the committee
administering the TRX, Inc. Omnibus Incentive Plan to waive the restriction
regarding transferability of awards in order to permit the Employee to transfer,
at his election, the above stock option to an immediate family member, a trust
(with beneficiaries of only immediate family members), or a family limited
partnership (with general partners and limited partners of only immediate family
members). Such stock options referenced herein shall be adjusted for any stock
splits, stock dividends and similar events as to the number of shares issued.



--------------------------------------------------------------------------------

(ii) In the event the Company adopts a new executive incentive plan on or after
the Amendment Date and on or before November 1, 2006, Employee shall not receive
the stock option referred to in Section 3(j)(i) above, but instead Employee
shall be entitled to participate in such new executive incentive plan in a
manner in which he receives value reasonably equivalent to such stock option (or
such higher value as the committee appointed to administer such new executive
incentive plan, in its sole discretion, may determine), but in no event less
than the value he would have received pursuant to Section 3(j)(i).”

3. Section 3(k) is added to the Employment Contract as follows:

“(k) Contract Extension Bonus. The Company and Employee have agreed that the
Company shall pay Employee a bonus equal to the Base Salary which will be earned
and payable as follows: (i) one half (1/2) of the Employee’s Base Salary as of
the Amendment Date shall be paid on the Amendment Date, and (ii) one half
(1/2) of the Employee’s Base Salary as of the Amendment Date shall be paid on
July 3, 2007; provided, however, the amount scheduled to be paid in
Section 3(k)(ii) will be deemed unearned and thus not payable if the Company and
Employee do not fully execute the Multi-Year Extension on or by July 3, 2007.”

4. Section 6(e) of the Employment Contract shall be amended by deleting the
existing text in its entirety and replacing it with the following:

“(e) Multi-Year Extension. Employee and the Company shall negotiate a multiple
year extension of this Employment Contract no later than six (6) months prior to
January 3, 2008. Any agreement for such multiple year extension shall be in a
writing signed by both parties (the “Multi-Year Extension”).”

5. Section 6(f) of the Employment Contract is amended by adding the following
additional subparagraphs:

“(v) in the event the incentive compensation set forth in Section 3(j) has not
been granted, such incentive compensation shall be granted on the termination
date; and

(vi) the portion of the incentive compensation granted pursuant to Sections 3(j)
and 6(f)(v) above that have not vested, shall become immediately vested and, if
applicable, exercisable.”

6. Except as specifically amended herein, the Employment Contract shall remain
in full force and effect.

7. This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Date.

 

EMPLOYEE:

/s/ Norwood H. Davis, III

Norwood H. Davis, III

COMPANY:

TRX, INC.

By:

 

/s/ Johan G. Drechsel

Name:

 

Johan G. Drechsel

Title:

 

Chairman

 

3